ON CERTIORARI.Judgment for more than the demand, reversedit appeared from the transcript of the justice, that the plaintiff below, who is the defendant in certiorari, [*] delivered the justice on account for keeping a negro, §29.75. The cause was tried by jury, who found for the plaintiff below, $30 — and that the justice rendered judgment for that sum. It was assigned for error, that the justice rendered judgment for a sum exceeding in amount, the demand of the plaintiff*; and for this error, the court reversed the judgment.1
 In this case the plaintiff should have remitted the excess, and taken, his judgment for the sum demanded.